Citation Nr: 1748382	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to June 1973, to include service in Vietnam from October 1970 to October 1971.  He died in December 2004.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO reopened and denied the appellant's claim for service connection for the cause of the Veteran's death, but denied the claim on the merits.  In April 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

On her VA Form 9, the appellant requested a Board hearing at the RO.  However, in June 2015, the appellant withdrew such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request.

In December 2015, the Board found that because evidence received since a June 2006 denial by the RO of the appellant's original claim for service connection for the cause of the Veteran's death included new and material evidence received prior to the expiration of the appeal period, the criteria for reconsideration of the claim for service connection for the cause of the Veteran's death, pursuant to 38 C.F.R. § 3.156(b), had been met.  Accordingly, the Board found that a subsequent July 2008 denial by the RO to reopen the appellant's claim for service connection for the cause of the Veteran's death was erroneous, and that the appellant's original claim for service connection for the cause of the Veteran's death was therefore on appeal.  The Board then remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a June 2017 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in December 2004; his death certificate lists his immediate causes of death as respiratory failure, pneumonia, and acute leukemia.

3.  At the time of the Veteran's death, service connection was not established for any disability.

4.  Although the Veteran served in Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicides (to include Agent Orange), acute myeloid leukemia (AML) is not among the diseases recognized by the VA Secretary as etiologically related to such exposure.

4.  The AML resulting in the Veteran's death first manifested many years following the Veteran's separation from service, and there is no persuasive medical evidence or opinion that there existed a medical relationship, or nexus, between the leukemia that was the cause of his death and his service; the most probative evidence on this point weighs against the claim.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for dependency and indemnity compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in September 2005 and May 2008 pre-decision letters, the AOJ provided notice to the appellant concerning what information and evidence was needed to substantiate a DIC claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  These  letters did not explain what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, or what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  Nonetheless, the August 2012 SOC set forth such explanation; and a May 2008 letter set forth the criteria for service connection.  In addition, the May 2008 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Therefore, taking into account these post-decision communications, any timing error with respect to the above provisions was cured by readjudication of the claim in the June 2017 SSOC.  Moreover, under the circumstances of this case, the appellant is not shown to be prejudiced by the timing of such communications.  Notably, the appellant has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service personnel records, service treatment records (STRs), private treatment records, death certificate, and a VA medical opinion.  Also of record and considered in connection with the claim is the written statements provided by the appellant.  The Board finds that no further action to develop the claim on appeal, prior to appellate consideration, is required.

As for the December 2015 remand, the Board instructed the AOJ to send the appellant a U.S.C.A. § 5103 notice letter and to obtain a medical opinion.  In response, the AOJ sent the appellant a § 5103 notice letter in February 2016, and obtained a VA medical opinion in May 2017.  Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, there is no prejudice to the appellant in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as leukemia, shall be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the use of continuity of symptoms to establish a medical nexus (in lieu of a medical opinion) is applicable only for the  chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  As noted, leukemia is among the diseases listed in § 3.309(a).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346(1994); see also 61 Fed. Reg. 57586 - 57589 (1996).  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the appellant contends that the Veteran's death is the result of his service.  Specifically, the appellant alleges that the Veteran's exposure to Agent Orange during his service in Vietnam caused the leukemia that resulted in his death.  

Turning to the pertinent evidence of record, the Veteran's STRs, to include his January 1973 retirement examination report, are completely silent for any complaints, findings, or diagnosis pertaining to leukemia.

Post-service treatment records show that in August 2004, the Veteran was admitted to the Atlanta Medical Center (AMC) for newly diagnosed acute leukemia and for induction of chemotherapy.  More specifically, August 2004 AMC treatment notes and reports show that the Veteran was initially seen for minor dysplastic syndrome (diagnosed in March 2004), but that it had transformed into AML.  October and November 2004 AMC reports show that the Veteran was admitted at those times for consolidation chemotherapy for his AML.  A December 2004 AMC report shows that the Veteran was admitted for febrile neutropenia, that he then became hypoxic, and that he then expired.  The Veteran's death certificate lists his immediate causes of death as respiratory failure, pneumonia, and acute leukemia, and identifies no other contributing causes.

In May 2017, VA obtained a medical opinion based on review of the claims file.  The reviewing physician opined that it was less likely than not that the Veteran's AML was related to in-service Agent Orange exposure because of his risk factors.  The physician explained that: AML was the most common acute leukemia in adults; that the median age at diagnosis for adults was 65; that the Veteran was diagnosed with AML at the age of 71; that the incidence of AML increased with age, especially for those over 65; that males had a higher incidence than females; that risk factors for AML included previous radiation, tobacco, chemotherapy, genetic abnormalities, and myelodysplastic syndrome; and that the Veteran's major risk factors for AML included age, gender, and a diagnosis of myelodysplastic syndrome.  The physician also explained that if the Veteran's AML was related to in-service Agent Orange exposure, he would have been diagnosed with AML at a much younger age and sooner than 30 plus years after his military discharge.

Considering the pertinent evidence in light of the governing legal authority, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.

The Veteran died in December 2004 from respiratory failure, pneumonia, and acute leukemia.  At the time of his death, service connection was not established for any disability, especially leukemia.  Therefore, the Board finds that the Veteran's death was not caused by a disability for which service connection had been established at the time of death.

The Board further finds that the record does not otherwise demonstrate that the Veteran's death was caused by a disability for which service connection should have been established.  While the Veteran had service in Vietnam during the Vietnam era, and is, thus presumed to have been exposed to herbicides, to include Agent Orange, the evidence does not support a finding of presumptive service connection based on such presumed exposure.  In this regard, post-service treatment records discussed above reveal a diagnosis of and treatment for AML, and not any chronic B-cell leukemia, to include hairy-cell leukemia or chronic lymphocytic leukemia.  Thus, medical evidence reflects that the Veteran has not been diagnosed with a leukemia recognized by VA as etiologically related to herbicide exposure.  See 38 C.F.R. § 3.309(e).

In addition, the legal authority governing presumptive service connection for leukemia as a chronic disease is of no avail to the appellant.  In this regard, as indicated above, the Veteran's STRs reflect nothing pertinent to leukemia.  With respect to the post-service treatment records, the first clinical evidence of a diagnosis of leukemia was in August 2004, over 30 years after the Veteran's discharge from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for leukemia on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board further notes that, while a layperson is competent to report matters within his or her personal knowledge, to include a continuity of symptoms experienced or observed since service (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), here, the record does not reflect, and the appellant does not assert, the onset of and continuing symptoms associated with leukemia during and since service.

Moreover, the only competent, probative opinion to address the medical relationship, if any, between the Veteran's AML diagnosed many years post-service and his service weighs against the claim.  The May 2017 VA opinion was obtained specifically to address the etiology of the Veteran's AML on a direct basis, and the physician who provided that opinion explicitly rendered a conclusion that weighs against a finding of service connection for AML.  Such opinion clearly was based on full consideration of the Veteran's documented medical history and the appellant's assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between AML and service-and the appellant has not presented or identified any such existing evidence or opinion.

Furthermore, As for any direct assertions by the appellant that there exists a medical relationship between the Veteran's AML and his in-service Agent Orange exposure, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disease here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the AML at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  As the appellant is not shown to be other than a layperson without appropriate training and expertise, she is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disease resulting in the Veteran's death have no probative value, the Board points out that the appellant can neither support her claim, nor counter the competent, probative opinion of record, on the basis of lay assertions, alone.

Finally, the Board acknowledges the appellant's assertion  that her claim is similar to prior Board decisions (which the appellant submitted and have been associated with the claims file), in which benefits were granted for AML due to herbicide exposure.  It is noted, however, that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 2014).  Moreover, unlike the facts presented in the prior decisions submitted by the appellant, in this particular case, there is no competent medical opinion of record even suggesting that there exists a medical nexus between the Veteran's AML and in-service herbicide exposure.

For all the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


